THE      A~ORNEY                   GENERAL
                            om-T~xAs




Honorable  C. HI Cavness              Opinion    Wld-209
St ate hait or,
4Qx3Cln, Texas                        Ret   Would it be illegal    for a
                                            Collage   Cafeteria  to buy
                                            mills from a member of the
                                            Legislature    who owns a
Dear Mrr Cavness:                           Dairy?

                You have asked this     office    for   an opinion   in   response
to   the   following   question:

            I’Would it be illegal for a College  Cafeteria
       to buy milk from a member of the Legislature    who
       owns a dairy?”

            In your letter     you state that the cafeteria        is oper-
ated as an auxiliary      enterprise     at the hollegei    that all state
college   auxiliary   enterprises     handle their   cash receipts    and
disbursements     in a local   bank account,    and not through the State
Treasury;   and further    that the contemplated       buying of milk would
be on a strictly     competitive     basis.

              Since no   articular  institution          is named in your     let-
ter,   this   opinion wP11 be directed     toward        all of the state     in-
et itutions    of higher learning.
            State colle       es have always maintained     some type of
kitchen                     f
         or dining ha1 for the use and benefit            of the students.
The authority    for operating       a dining hall derives    from the gen-
eral authority     to operate     the bollegeb    There are many stat-
utes setting    forth    the duties    and powers of the governing    boards
of the various     colleges.      Without quoting   all of them, one ex-
ample is found in Article         2647, Vernon’s   Civil  Statutes,  which
reads in part as follows:
              “11. .The Board of R,egents bf the State Teach-
       ers’ Colleges    is charged with the responsibility    of
       the’general    control   and management of all State
       Teachers’ Colleges     for white persons,  . 1 ,

             "7.'. .      said Board shall have power to             form-
       ulate and estiblish     such rules for the general            con-
       trol  and management of the State normal schools                for
Honorable     C. H. Cavness,      page 2      odw-209)



        white teachers.    for the auditinn      and auorovins
        of accounts,    and for the issuance      of vouchers-
        and warrants    as in their   opinion    may be neces-
        sary for the efficient      administration    of such
        schools.”

                 Another example
                              ^ -- (Article     2643b,   Vernon’s   Civil   Stat-
utes)    reads     in part as I~OUQWS:

             “Sec. 7.    The Directors   . . . shall enact
        such by-laws,   rules and regulations   as may be
        deemed necessary    for the successful  management
        and government of the institution.     . . .‘I

              Prior to 1933       the governing     boards of the several
state colleges       apparent I y were permitted       to disburse   all of
their   local    income as they saw fit,        within   the limits   of their
authority.       The 43rd Legislature,       however,    took over control     of
all the student fees,         and required     such fees to be deposited       in
the State Treasury,        but permitted     the colleges     to continue   to
operate    their    own auxiliary    enterprises.

           .4rticle       2654d, Vernon’s   Civil Statutes,  enacted         in
1933 by the 43rd         Legislature,  reads in part as follows:

              “Section     1.   The governing      boards of . . .
        Lyhe various     state’colleged        may retain    control
        . . . of . . . money collected            at each of said
        several   institutions       in carrying     out the func-
        tions   of an educational       institution,     such as
        . . . receipts      from meals, cafes        and cafeterias;
        . . .

               “Sec. 2.      The governing    boards of the re-
        spective    institutions      named in Section   One above
        are authorized       to select   depository   banks as
        places   of deposit      of all funds of the kind and
        character    named in Section      One, . . .‘I (Brackets
        ours).

             The general      appropriation    to, the various, colleges
does not take into account the receipts              and expenditures     from
college   cafeterias,      since auxiliary     enterprises     are self-support-
ing . The governing       boards of the several         state colleges    are au-
thorized   to Il. . . construct        or acquire    through funds or loans
   . . without    cost to-the      State of Texas,      . . . kitchens    and
dining halls,      . . . Lanu are further         authorized    to fix fees
and charges for the use of the buildings.               . . .I’ ilrticle   2603c,
Vernon’s   Civil    Statutes.      (Brackets   ours).
Honorable     C. H. Cavness,~page            3    (W&209)


              The governing   boards are also authorized      to issue
revenue     bonds for the construction     of such buildings,    and to
pay for     such buildings   and retire   the bonds from out of the
revenue     obtained~ in operating    such buildings.

              Section   1.8.of     Article       1x1,   Constitution   of Texas,
reads     in part as. follows:




                   t e term for    wh    heshall
        $!$%Q.t:       (Emphasis    ou%.

           Is a contract   for the purchase of milk by a college
cafeteria  under competitive     bid one that has Been “authorized
by’.any law passed during the, term for which La present     member
of the 55th Legislatura/     shall have been elected?”

             In the appropriation       to each of the several       colleges,
(Appropriations      Act, House Bill No, 133, Acts 55th Legislature,
Regular Session,       1957, article    V. j Tncies      of Higher~ Eduoa-
tion,   pp. 1098 to 1143, inclusive          there is appropriated        from
out of the general       revenue a certain      grand total,    and from this
sum there is deducted        the estimated    other educational      and gen-
eral income, leaving        a net general    revenue ,appropriation.         The
estimated    other educational       and general    income is composed
largely    of student fees.      No part of the appropriation         to any
state colle?e     i.ncludes   the revenue:    from the auxiliary enter-
prises,    such as cafeterias,

              In Attarney General’s  Opinion No. O-1519 (1939) this
office    held that a member of the Legislature      could not se i 1
livestock     to the Texas Prison System through the Board of Con-
trol;   but the authority   for the purchase    of livestock     by the
Prison    System was a line   item in the app,r.opriation    act, which
was passed at a term of the Legislature       of which such Legisla-
tor was a member.

           It follows    then, that any money spent for the pur-
c’hase of milk by a state college    cafeteria   comes from out of
the revenues   of such cafeteria,   and does not involve    tax money,
student fees which must be deposited       in the State Treasury,  or
any appropriated    funds.
Honorable     C. H. Cavness,   page ,4:    (WW-209)




            It 1s legal   for a state college       cafeteria
      to buy milk from a member of the Legislature,
      such cafeteria    being a self-supporting,        auxil-
      iary enterprise    of the college,       not operated
      out of appropriated     funds if the contract        was
      not authorized    by a statute      passed during his
      term, and the contract      for the purchase      of milk
      being let on competitive       bid.

                                   Yours    very   truly,

                                   WILL WILSON
                                   Attorney General         of   Texas



                                   BY
                                     Ri!c$E*ii!ic~
BEF':pfrwb                           Assistant

APPROVED:

OPINION COMMITTEE

H. Grady Chandler,      Chairman
J. C. Davis, Jr.
Fred Werkenthin
Grundy Williams

BEVIGWEDr'OR THE ATTORNEYGENBRAL

BY:    Geo.    P. Blackburn